Citation Nr: 0932622	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  09-20 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeal February 1990 decision that denied 
service connection for arteriosclerotic heart disease.

(The issue of whether new and material evidence has been 
received to reopen a previously denied claim for service 
connection for a heart disorder is addressed in a separate 
decision).


REPRESENTATION

Moving party represented by:  Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran, who is the moving party, served on active 
military duty from July 1967 to November 1985.  

The Veteran seeks revision or reversal of the February 1990 
Board of Veterans' Appeals (Board) decision on the grounds of 
CUE, to the extent the Board decision denied service 
connection for arteriosclerotic heart disease.


FINDINGS OF FACT

The February 1990 Board decision that denied service 
connection for arteriosclerotic heart disease was adequately 
supported by the evidence then of record, and was not 
undebatably erroneous; and the record does not demonstrate 
that the correct facts, as they were known in February 1990, 
were not before the Board in February 1990, or that the Board 
incorrectly applied statutory or regulatory provisions extant 
at that time, such that the outcome of the claim would have 
been manifestly different but for the error.


CONCLUSION OF LAW

The February 1990 Board decision does not contain clear and 
unmistakable error. 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2008.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2009, 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  
However, the VCAA does not apply to claims of CUE.  See 
Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 178-179 (2001).  See also 
38 C.F.R. § 20.1411 (2008) (obligations imposed by other 
statutes listed are not applicable to motions to revise or 
reverse Board decisions).  Thus, the Board will adjudicate 
the motion without further VCAA discussion.  In any event, 
because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

Analysis

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) 38 C.F.R. 
§§ 20.1100, 20.1104.  However, a final Board decision may be 
revised or reversed on grounds of CUE.  38 U.S.C.A. 
§§ 5109A(a), 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-
20.1411.

If the evidence establishes CUE, an undebatable, outcome-
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision 
has the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7111(b).  See also 
38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that, when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The "benefit of the doubt" rule of 38 U.S.C.A. 
5107(b) does not apply to a motion to revise a Board decision 
due to CUE.  
38 C.F.R. § 20.1411(a).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include 
a change in medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision, VA's failure to 
fulfill the duty to assist, a disagreement as to how the 
facts were weighed or evaluated, or a change in the 
interpretation of a statute or regulation that was previously 
correctly applied.  38 C.F.R. § 20.1403(d).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  A request for revision of a Board 
decision based on CUE may be instituted by the Board on its 
own motion or upon request of the claimant.  38 U.S.C.A. § 
7111(c); 38 C.F.R. § 20.1400(a).  The motion must include the 
name of the Veteran; the name of the moving party if other 
than the Veteran; the applicable VA file number; and the date 
of the Board decision to which the motion relates.  Motions 
that fail to comply with these requirements shall be 
dismissed without prejudice.  38 C.F.R. § 20.1404(a).

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice as to 
refilling.  38 C.F.R. § 20.1404(b).  See Disabled American 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), cert. 
denied, 121 S.Ct. 1605 (2001) (invalidating the provision of 
38 C.F.R. § 20.1404(b) that required that a motion be denied 
if the pleading requirements of that section were not met).

A claim requesting review for CUE may be filed at any time 
after the underlying decision is made.  38 U.S.C.A. § 
7111(d); 38 C.F.R. § 20.1404(c).  Pursuant to an opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's 
authority applies to any claim pending on or filed after the 
date of enactment of 38 U.S.C.A. § 7111 on November 21, 1997.  
See 38 C.F.R. § 20.1400.  Here, the moving party's motion for 
review or revision was with his notice of disagreement (NOD) 
in May 2005.

In other cases prior to promulgation of this regulation, the 
U.S. Court of Appeals for Veterans Claims (Court) has defined 
CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  The Court has also held that a finding that 
there was such error "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The error 
must be one that would have manifestly changed the outcome at 
the time that it was made.  Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).  "It is a kind of error, of fact or of 
law, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds cannot 
differ, that the results would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.

When a rating decision is deemed subsumed by a supervening 
Board decision, then as a matter of law, the rating decision 
cannot be the subject of a claim of CUE.  Rather, in such a 
case, the claimant "must proceed before the Board and urge 
that there was clear and unmistakable error" in the Board 
decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 
2000).  See also 38 C.F.R. § 20.1104.  

In this case, the Board previously determined in a February 
1990 decision that service connection for arteriosclerotic 
heart disease was not warranted.  The Board concluded that a 
cardiovascular disease was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  In 
reaching its conclusion, the Board reasoned that, although 
the Veteran was treated for, and assessed with, 
subendocardial myocardial infarction in February 1985 during 
service, and subsequently separated from the military service 
in November 1985 based on physical disability, subsequent in-
service consultation and post-service VA examinations and 
treatment of the Veteran's heart, and VA physician reviews of 
the Veteran's case, found neither a confirmation of in-
service incurrence nor definite and objective evidence of 
heart disease.   

In this case, the moving party has asserted CUE in the 
February 1990 Board decision by arguing that the Board failed 
to weigh specific facts of the case in his favor when it 
found that the Veteran did not suffer from a myocardial 
infarction in service.  In essence, the Veteran alleges that 
the Board did not apply the factual evidence correctly.  He 
believes the evidence was clear in showing that he had a 
heart disease that was the result of his military service.  
See, e.g., document dated in May 2005.  According to the 
Veteran, if the February 1990 Board adjudicators had 
correctly determined that the Veteran had a current heart 
disease with its onset during service, the result of the 
decision would have been manifestly different.  In light of 
this error, he maintains that reversal of the February 1990 
Board decision is warranted.

Initially, the Veteran's May 2005 document constitutes a 
motion for revision of the February 1990 Board decision on 
the basis of CUE.  In short, his May 2005 correspondence 
meets the filing and pleading requirement of 38 C.F.R. 
§ 1404(a).  

However, the Board finds no CUE in the February 1990 Board 
decision.  That is, the moving party has failed to 
demonstrate any error of fact or law that compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  38 C.F.R. § 20.1403(a).  

The Board currently finds no basis for finding that the 
Board's earlier February 1990 conclusion was not reasonably 
supported by the evidence of record.  38 C.F.R. § 20.1403(a).  
At the time, the Board found that the Veteran's 
cardiovascular disease was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred.  
In support of its conclusion, the Board cited several pieces 
of evidence.  The Board mentioned a March 1985 cardiac 
catheterization, which was performed approximately one month 
following the Veteran's bout of chest pain in February 1985 
and which found minimal anterolateral hypokinesis on left 
ventriculography; normal rest and exercise hemodynamics; 
normal arteriography; and no evidence of coronary artery 
spasm after Ergonovine stimulation.  The report concluded 
that the evidence to support the Veteran's February 1985 
subendocardial myocardial infarction should be reviewed and 
that the evaluation in March 1985 did not support the 
February 1985 diagnosis.  The Veteran also was admitted to a 
service facility in June 1985 due to complaints of chest pain 
approximately two weeks prior to admission.  The physical 
examination at that time found a regular heart rate and 
rhythm, without murmur, rub, or gallop; and X-rays of the 
chest were normal.  In August 1985, a Medical Evaluation 
Board (MEB) report provided a diagnosis of arteriosclerotic 
heart disease, manifested by subendocardial myocardial 
infarction, with no evidence of pulmonary artery disease on 
cardiac catheterization and no evidence of transmittal 
infarct at catheterization, that did not exist prior to 
service and that was permanently aggravated by service.  

Post-service, a VA examination in January 1986, two months 
following the Veteran's discharge from service, found a 
diagnosis of arteriosclerotic heart disease with status post 
myocardial infarction by history, with no objective evidence 
to support the reported arteriosclerotic heart disease.  An 
April 1986 VA examination also found no definite 
cardiovascular disease or coronary artery disease.  Further, 
in July 1986, after reviewing the Veteran's case, a VA board 
of physicians concluded that he did not suffer a myocardial 
infarction while in service and that he did not have 
arteriosclerotic heart disease at the time of the review.  A 
VA cardiology examination in November 1987 also failed to 
determine whether the Veteran had undergone a myocardial 
infarction due to the unavailability of the Veteran's records 
for review.  In March 1988, the Director of Extended Care and 
Director of MICU reviewed the Veteran's case and concluded 
that it was highly unlikely that the Veteran incurred a 
subendocardial myocardial infarction in February 1985 during 
service.  Subsequently, the Veteran was hospitalized at a VA 
medical center (VAMC) in November 1988, reporting a history 
of questionable myocardial infarction.  Electrocardiogram 
results at the time showed normal sinus rhythm and 
intraventricular conduction delay.  A Thallium treadmill was 
scheduled, but had to be rescheduled due an elevation of the 
Veteran's diastolic blood pressure.  A diagnosis of a 
questionable old myocardial infarction was given.  In April 
1989, the Chief of the Cardiology section and the Director of 
the Cardiac Catheterization Laboratory at a VA facility 
reviewed the Veteran's case and concluded that the Veteran 
had no detectable evidence of heart disease.  These reviewers 
further concluded that, if the serum creatinine phosphokinase 
assay in February 1985 was correct, the Veteran may have 
developed a small myocardial infarction, but there were no 
detectable residuals of myocardial infarction.  It was 
further noted that, of patients suffering a myocardial 
infarction, subsequent cardiac catheterization shows normal 
coronary arteries in less than one percent of the cases.  
Thus, based on this evidence, the Board concluded that the 
Veteran did not have a cardiovascular disease that was 
incurred in or aggravated by service.  

In light of the above discussion, it is clear that the Board 
properly considered all the pertinent evidence before it in 
February 1990.  The correct facts, as they were known at the 
time, were before the Board, and were considered by the 
Board.  38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 
at 95.  Thus, no clear and unmistakable error of fact is 
shown.  Id.  The findings of fact and discussion of the 
evidence available at that time are consistent with the 
conclusion reached.  The Veteran's disagreement with the 
Board's interpretation of the medical evidence of record in 
February 1990 constitutes a mere disagreement with how the 
Board evaluated or weighed the facts, and is, therefore, 
inadequate for a finding of CUE.  38 C.F.R. § 20.1403(d).  
The Veteran essentially argues that the RO should have given 
greater weight to the evidence in support of in-service 
incurrence of his arteriosclerotic heart disease, as opposed 
to the evidence that he did not have a myocardial infarction 
and arteriosclerotic heart disease in service.  However, 
reasonable minds could have differed in February 1990 
regarding the weight to assign the favorable and unfavorable 
evidence as to whether arteriosclerotic heart disease was 
incurred in during service.  

The Board emphasizes that the medical treatment records 
showing a current diagnosis of a heart disorder, including 
coronary artery disease and arteriosclerotic heart disease, 
were not of record at the time of the February 1990 Board 
decision.  Review for CUE in a prior Board decision must be 
based on the record that existed when that decision was made.  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  38 
C.F.R. § 20.1403(b)(1); Porter, 5 Vet. App. at 235-36.  Thus, 
although more recent medical treatment records provide a 
diagnosis of a heart disorder, the Board's earlier February 
1990 decision, which reached a different conclusion based on 
its interpretation of the evidence, was adequately supported 
by the evidence then of record and was not undebatably 
erroneous.   

The evidence also does not show that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  In this regard, the Board 
must consider the law in effect at the time of the February 
1990 Board decision.  38 C.F.R. § 20.1403(b)(1); Russel, 3 
Vet. App. at 313-14.  

At that time, applicable VA law provided that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by wartime or 
peacetime service.  38 U.S.C. §§ 310 and 331 [now codified at 
38 U.S.C.A. §§ 1110 and 1131] (1988).   This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  Certain 
chronic diseases, including cardiovascular-renal disease, may 
be presumed to have incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(1989).  When a disease is first diagnosed after service, 
service connection can still be granted for that condition if 
the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of the existence of a chronic 
disease in service or during an applicable presumption period 
under 38 C.F.R. § 3.307 and present manifestations of the 
same chronic disease, or when a chronic disease is not 
present during service, evidence of continuity of 
symptomatology.  38 C.F.R. §§ 3.307, 3.309.

In applying the previous law and regulation to the facts in 
February 1990, the Board concluded that the greater weight of 
the evidence demonstrated that no myocardial infarction was 
incurred in service and that there was no current diagnosis 
of a cardiovascular disease at the time.  Just because the 
Veteran merely disagrees with the Board's conclusions of law 
does not mean that the statutory and regulatory provisions 
extant at the time were applied incorrectly.  38 C.F.R. 
§ 20.1403(a) (2008).  Although the Veteran asserts that the 
Board failed to give him the "benefit of the doubt", a 
review of the February 1990 decision shows that the Board 
considered the rule of "benefit of doubt" in its decision.  
Reasonable minds could have differed in February 1990 
regarding the weight to assign the favorable and unfavorable 
evidence.  

In light of the above discussion, the Board finds that the 
moving party has not demonstrated grounds for revision or 
reversal of a Board decision on the basis of CUE.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-1411.  There being no 
other allegations of fact or law, his motion is denied.


ORDER

The motion for revision or reversal of the February 1990 
Board decision that denied service connection for 
arteriosclerotic heart disease is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


